TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             JUDGMENT RENDERED MAY 8, 2015



                                       NO. 03-13-00783-CV


                                 Juan Pablo Mayorga, Appellant

                                                 v.

                                     Maria Mayorga, Appellee




             APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
             AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                         OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments signed by the trial court on August 23, 2013, and October 25,

2013. Having reviewed the record and the parties’ arguments, the Court holds that there was

reversible error in the portion of the August 23 judgment that values the Guanajuato property at

80,960 pesos and the portion that makes specific money awards for the mortgage, insurance,

appraisal fees, repair, and maintenance on the homestead property appellee paid from the time the

temporary orders were signed through closing. Therefore, the Court reverses those portions of the

trial court’s August 23 judgment and remands those issues for further consideration and clarification

by the district court. However, we affirm the portion of the August 23 judgment that awards

appellee $1,000 in attorney’s fees. The Court further vacates the portion of the October 25 order

that awards sanctions against appellant. Each party shall pay the costs of appeal incurred by that

party, both in this Court and the court below.